Citation Nr: 1200648	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-39 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in Augusta, Maine


THE ISSUES

1.  Entitlement to service connection for dermatitis, to include as secondary to medication taken for service-connected disabilities.

2.  Entitlement to an initial disability rating in excess of 10 percent for polymyositis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active air service from January 1958 to September 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.

The Board notes that in her December 2008 substantive appeal, the Veteran requested a hearing before a member of the Board.  However, in a December 2010 statement, the Veteran's request for a hearing was withdrawn. 


REMAND

As a preliminary matter, the Board notes that the Veteran submitted a statement in May 2009 that the Board has found to be a timely notice of disagreement with the April 2009 rating decision denying entitlement to service connection for eczematous dermatitis.  There is no record that the originating agency has provided the Veteran with a Statement of the Case in response to this notice of disagreement.  Because the notice of disagreement placed this issue in appellate status, the matter must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

With regard to the Veteran's claim of entitlement to an increased disability rating for polymyositis, the Board finds that additional development is required before the claim on appeal is decided.  

The Board notes that the Veteran was last afforded a VA examination for her polymyositis in December 2007.  Since that time, the Veteran has continued to receive treatment for muscle aches and fatigue resulting from her polymyositis.  Additionally, the Veteran has completely lost the use of her lower extremities, which has been found to be a result of her service-connected polymyositis, and has complained on increasing fatigue in her upper extremities.  In September 2009, the Veteran was afforded VA examinations in response to her claim of entitlement to aid and attendance benefits.  However, a review of the record shows that she was not afforded an orthopedic or joint examination at that time.  

Since the main symptom of polymyositis is documented as musculoskeletal muscle aches and weakness and the Veteran has complained of increased pain and difficulty using her various extremities since her last VA examination, the Board finds that the Veteran should be afforded a new VA examination in order to accurately determine the current level of severity of all impairment resulting from her service-connected polymyositis. 

Additionally, current treatment records should be obtained before a decision is rendered with regard to this issue.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1. The RO or the AMC should provide the Veteran and her representative with a Statement of the Case on the issue of entitlement to service connection for eczematous dermatitis.  It should also inform the Veteran of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

2. The RO or the AMC should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the Veteran, to include current VA Medical Center and private treatment records.  If it is unable to obtain any such evidence, it should so inform the Veteran and her representative and request them to submit the outstanding evidence.
3. Then, the Veteran should be afforded the appropriate VA examination(s) by an examiner(s) with sufficient expertise to determine the current level of severity of all impairment resulting from her service-connected polymyositis.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner(s) provides all information required for rating purposes.

4. The RO or the AMC should undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


